DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/26/2019 and 10/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the reference characters 32 and 34 are inconsistent with disclosure of the specification. The specification discloses, in pg. 5 among others, an outer polishing layer 34 and a softer backing layer 32. But it appears the reference characters 32 and 34 in fig. 1 should be switched from each other. The references characters 32 and 34 in figs. 3A, 3B, and 3C are correct. In addition, the reference character 120, in fig. 2, should be amended to 102.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In pg. 6, ln 21, the term “the polishing station 22” should be amended as “the polishing station [[22]]20”.
Appropriate correction is required.

Claim Objections
Claims 3, 10, 16, and 20 are objected to because of the following informalities:
In claim 3, ln 2, the term “the change” should be amended as “the change to the polishing parameter”.
In claim 10, ln 1, the phrase “wherein compensating for the contribution …” should be amended as “wherein at least partially compensating for the contribution …”.
In claim 16, ln 3, the dependent variable “D2” should be amended as “[[D2]]D2” because the polynomial function is required to have a second or greater order. 
In claims 16 and 17, the multiplication character “*” may be omitted from the equations unless the character “*” represented a parameter other than the multiplication.
In claim 20, ln 12, the phrase “the conductive layer in the substrate” should be amended as “the conductive layer [[in]]on the substrate” as written in ln 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the term “signal value” in ln 2 renders the claim vague and indefinite because there are the “base signal value” and the “sequence of signal values”. For examination purpose the examiner has interpreted the signal value refers to each of the sequence of signal values”. 
Claims 13-19 inherit the above deficiency by nature of their dependency.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2015/0224623), hereinafter Xu.
Regarding claim 11, Xu discloses a computer program product tangibly encoded on a non-transitory computer readable media (fig. 1 and para. [0049], general purpose programmable digital computer 90), comprising instructions to cause a computer system to: 
receive a sequence of signal values that depend on a thickness of a conductive layer of a substrate from an in-situ electromagnetic induction monitoring system as the conductive layer is polished (para. [0052], signals captured by in-situ eddy current sensor are received regarding conductive layer thickness on a continuous real-time basis); 
receive a base signal value representing a conductivity of a semiconductor wafer underlying the conductive layer in the substrate (fig. 4, the system receives a signal for an initial thickness of the conductive layer at the beginning of operation. The initial signal becomes a base signal); and 
determine a sequence of thickness values for the conductive layer based on the sequence of signal values and the base signal value (para. [0022], using the initial and subsequent eddy current signals, the thickness of the conductive layer can be determined during the polishing operation).  

Regarding claim 12, Xu discloses the computer program as in claim 11, comprising instructions to store one or more initial coefficients of a function correlating signal value to thickness (fig. 4, para. [0049], [0056], programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters).  

Regarding claim 13, Xu discloses the computer program as in claim 12, comprising instructions to calculate adjusted coefficients based on the initial coefficients and the base signal value (fig. 4 and para. [0049], as explained in claim 12 above, the computer 90 can calculate coefficients by receiving the sequence of signal values beginning from an initial measurement).

Regarding claim 14, Xu discloses the computer program as in claim 13, wherein the instructions to determine the sequence of thickness values comprise instructions to calculate a thickness value from a signal value using the function with the adjusted coefficients (para. [0056], the computer 90 can conduct a process 50 to determine a sequence of thickness by converting signals to a thickness correlating equation with real value parameters).  

Regarding claim 15, Xu discloses the computer program as in claim 13, wherein the function comprises a polynomial function of second or greater order (para. [0056], the thickness correlation equation is a second order polynomial function). 

Regarding claim 16, Xu discloses the computer program as in claim 15, wherein the function comprises  

    PNG
    media_image1.png
    15
    220
    media_image1.png
    Greyscale

where S is the signal value, D is the thickness, and W'i, W'2, and W'3 are adjusted coefficients (para. [0056], Xu discloses the same form of signal to thickness correlation equation).  

Regarding claim 18, Xu discloses the computer program as in claim 17, comprising determining the equivalent conductive layer thickness value from the function with the initial coefficients and the base signal value (fig. 4, para. [0049], [0056], programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters, and the polishing parameters should include equivalent conductive layer thickness).  

Regarding claim 19, Xu discloses the computer program as in claim 13, comprising determining an equivalent conductive layer thickness value representing a contribution of the semiconductor wafer to signal values based on the base signal value and the function with the initial coefficients (fig. 4, para. [0049], [0056], as explained in claims 11, 12, and 17 above, computer 90 calculates adjustments to the polishing parameters as it receives signals from the eddy current sensor in order to determine the thickness. The calculation is performed by solving the function with the initial coefficients based on the base signal value captured at the initial measurement).

Regarding claim 20, Xu discloses, in fig. 1, a polishing system, comprising: 
a rotatable platen (rotatable disk-shaped platen 24) to support a polishing pad (polishing pad 30 is disposed on the platen 24);  18Attorney Docket No: 44015614US02; 05542-1298001 
a carrier head to hold a substrate against the polishing pad (carrier head 70 holds a substrate 10 against the polishing pad 30); 
an in-situ electromagnetic induction monitoring system including a sensor to generate a sequence of signal values that depend on a thickness of a conductive layer on the substrate (para. [0033], in-situ monitoring system 40 generates a time-varying sequence of values that depend on the thickness of an outermost layer on the substrate 10 where the monitoring system can be an eddy current monitoring system); and 
a controller (para. [0049] and [0053], computer or controller may trigger a change in polishing parameters) configured to 
receive a sequence of signal values that depend on a thickness of a conductive layer from the in-situ electromagnetic induction monitoring system as the conductive layer is polished (para. [0052], as explained in claim 11 above, signals captured by in-situ eddy current sensor are received regarding conductive layer thickness on a continuous real-time basis), 
receive a base signal value representing a conductivity of a semiconductor wafer underlying the conductive layer in the substrate (fig. 4, as explained in claim 11 above, the system receives a signal for an initial thickness of the conductive layer at the beginning of operation. The initial signal becomes a base signal), and 
determine a sequence of thickness values for the conductive layer based on the sequence of signal values and the base signal value (para. [0022], as explained in claim 11 above, using the initial and subsequent eddy current signals, the thickness of the conductive layer can be determined during the polishing operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu.
Regarding claim 17, Xu discloses the computer program as in claim 16, wherein the adjusted coefficients are calculated, but does not disclose the adjusted coefficients are in forms of 
W'i = Wi

    PNG
    media_image2.png
    15
    155
    media_image2.png
    Greyscale

W'3 = s2*Wi + s*W2 + W3 
where s is an equivalent conductive layer thickness value representing a contribution of the semiconductor wafer to signal values, and W1, W2, and W3 are the initial coefficients.
However, as seen in fig. 4 and para. [0056], while applicant’s signal to thickness correlation equation is empirically determined based on a signal to thickness correlation data shown in fig. 5, Xu’s signal to thickness correlation equation is also empirically determined based on the same signal to thickness correlation data shown in fig. 4. Therefore, Xu’s parameters, W1, W2, and W3 should be the same equations as the applicant’s adjusted coefficients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the real value parameters of Xu to provide the adjusted coefficients in order to calculate the conductive layer thicknesses continuously during the transitory in-situ measurements.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Li et al. (US 5,644,221, cited on 09/26/2019 IDS), hereinafter Li.
Regarding claim 1, Xu discloses a method of chemical mechanical polishing (CMP), comprising: 
bringing a substrate having a conductive layer disposed over a semiconductor wafer into contact with a polishing pad (fig. 1, para. [0020], and [0027]–[0029], substrate 10 with a conductive layer on a wafer can be disposed to make a contact with a polishing pad 30); 
generating relative motion between the substrate and the polishing pad (para. [0027]-[0029], polishing pad 30 on a rotatable disk-shaped platen 24 can make a relative motion as carrier head 70 holds and moves the substrate 10); 
monitoring the substrate with an in-situ electromagnetic induction monitoring system as the conductive layer is polished to generate a sequence of signal values that depend on a thickness of the conductive layer (para. [0033], in-situ monitoring system 40 generates a time-varying sequence of values that depend on the thickness of an outer layer of the substrate 10. The monitoring system can be eddy current which is an electromagnetic induction monitoring system.); and 
determining a sequence of thickness values for the conductive layer based on the sequence of signal values (para. [0022], using the eddy current signals, the thickness of the conductive layer can be monitored during the polishing operation).
But Xu does not disclose determining the sequence of thickness values including at least partially compensating for a contribution of conductivity of the semiconductor wafer to the signal values.  
Li teaches, in an analogous CMP field of endeavor, an endpoint detection method using eddy current wherein determining the sequence of thickness values including at least partially compensating for a contribution of conductivity of the semiconductor wafer to the signal values (col. 3, ln 27-31, the method of thickness measurement compensates for changes in wafer conductivity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP method of Xu to utilize compensation for wafer conductivity as taught by Li so that the method enables the endpoint detection system to be well-suited to large scale manufacturing (Li, col. 3, ln 28-31).

Regarding claim 2, Xu as modified by Li teaches the method of CMP as in claim 1, comprising at least one of detecting a polishing endpoint (Xu, para. [0022], the polishing operation can terminate based on an indication that monitored thickness has reached a desired endpoint thickness) or determining a change to a polishing parameter based on the sequence of thickness values.  

Regarding claim 3, Xu as modified by Li teaches the method of CMP as in claim 2, comprising at least one of halting polishing at the polishing endpoint or adjusting the polishing parameter by the change (Xu, para. [0022], polishing operation can be adjusted in-situ using the eddy current monitoring).  

Regarding claim 4, Xu as modified by Li teaches the method of CMP as in claim 1, comprising receiving a base signal value for the semiconductor wafer (Xu, fig. 4, the system receives a signal for an initial thickness of the conductive layer at the beginning of operation. The initial signal can be used as a base signal because if a wafer with different thickness is polished, conversion equations for signal to thickness should be changed).  

Regarding claim 6, Xu as modified by Li teaches the method of CMP as in claim 4, comprising storing one or more initial coefficients of a function correlating signal value to thickness (Xu, fig. 4, para. [0049], [0056], programmable digital computer 90 can store signals and calculate adjustments to the polishing parameters. The system includes an equation with coefficients, thus the computer can calculate a sequence of coefficients including initial coefficients to adjust the polishing parameters).  

Regarding claim 7, Xu as modified by Li teaches the method of CMP as in claim 6, comprising calculating adjusted coefficients based on the initial coefficients and the base signal value (Xu, fig. 4 and para. [0049], as explained in claim 6 above, the computer 90 can calculate coefficients by receiving the sequence of signal values from an initial measurement).  

Regarding claim 8, Xu as modified by Li teaches the method of CMP as in claim 7, determining the sequence of thickness values comprises calculating a thickness value from a signal value using the function with the adjusted coefficients (Xu, para. [0056], the computer 90 can conduct a process 50 to determine a sequence of thickness by converting signals to a thickness correlating equation with real value parameters).  

Regarding claim 9, Xu as modified by Li teaches the method of CMP as in claim7, wherein the function comprises a polynomial function of second or greater order (Xu, para. [0056], the thickness correlation equation is a second order polynomial function).  

Regarding claim 10, Xu as modified by Li teaches the method of CMP as in claim 1, wherein compensating for the contribution of conductivity of the semiconductor wafer includes compensating for varying conductivity across the semiconductor wafer (Xu, fig. 3, the eddy current sensor receives multiple signals along a path of a sensor scan; Li, col. 3, ln 27-31, the method compensates for changes in wafer conductivity. Therefore, Li’s system can compensate for the contribution of conductivity of the wafer for varying conductivity as the signals are captured across the wafer as Xu’s system does).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as modified by Li as applied to claims 1 and 4 above, and in further view of Heaven et al. (TW I592645), hereinafter Heaven.
Regarding claim 5, Xu as modified by Li teaches the method of CMP as in claim 4, comprising measuring a wafer with the in-situ electromagnetic induction monitoring system to generate the base signal value (Xu, para. [0033], in-situ monitoring system 40 generates a time-varying sequence of values that depend on the thickness of an outer layer of the substrate 10. The monitoring system can be eddy current which is an electromagnetic induction monitoring system; Xu, fig. 4, the system receives a signal for an initial thickness of the conductive layer at the beginning of operation), but they do not teach the method comprising measuring a blank doped semiconductor wafer.
Heaven teaches, in an analogous semiconductor fabrication field of endeavor, a non-contact measurement method comprising measuring a blank doped semiconductor wafer (pg. 2 of English translation, ln 32-37, initial step of non-contact measurement includes doping of a blank wafer to deliberately change its conductivity, followed by a subsequent doping in the outer region of the wafer to make it a semiconductor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wafer of Xu as modified by Li to provide the blank doped semiconductor wafer as taught by Heaven because measurement of the blank doped wafer provides a control value to compare with the subsequent measurements and it can be used to ensure the measurements are within a required specification (Heaven, pg. 2, ln 38-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiswesser et al. (US 6,247,998) discloses a method of CMP comprising a computer that calculates amplitude adjustment coefficients of a signal function.
Lahiri et al. (US 2009/0263918) discloses a method of CMP comprising a computer program that calculates coefficients of a signal function.
Kitajima et al. (US 9,362,186) discloses a method of CMP using eddy current comprising measuring and storing base measurement.
David et al. (US 2011/0256805) discloses a method of CMP using eddy current comprising determining thickness values by fitting a polynomial function of second order.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.C./Examiner, Art Unit 4165                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723